DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments to claims 2, 4-6, and 9-10 and the addition of claims 13-15, in the response filed September 8, 2021, have been entered.
Claims 1-15 are currently pending in the above identified application.

Claim Objections
Claims 2, 4-5, 9, and 13-15 are objected to because of the following informalities:  - Claim 2 should read: “—wherein the polyolefin fibers constituting the nonwoven fabric have [[has]] an average single fiber diameter—“. - Claim 4 should read: “—wherein the polyolefin fibers constituting the nonwoven fabric have [[has]] an MFR of 155 to 850 g/10 min.”- Claim 5 should read: “—wherein the polyolefin fibers constituting the nonwoven fabric comprise[[s]] a fatty acid amide compound—“- Claim 9 should read: “—wherein the polyolefin fibers constituting the nonwoven fabric comprise[[s]] a fatty acid amide compound—“- Claim 13 should read: “—wherein the polyolefin fibers constituting the nonwoven fabric have [[has]] a CV value—“.  The abbreviation “CV” should be spelled out.- Claim 14 should read: “—wherein the polyolefin fibers constituting the nonwoven fabric have [[has]] an average single fiber diameter—“- Claim 15 should read: “—wherein the polyolefin fibers constituting the nonwoven fabric have [[has]] an MFR of 155 to 850 g/10 min.”Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-10, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2003/0157859 to Ishikawa in view of US Pub. No. 2012/0100772 to Hummelgaard.
Regarding claims 1-6 9-10, and 13-15, Ishikawa teaches a polyolefin resin-based non-woven fabric, including spunbonded non-woven fabric, comprising fibers of polyolefin, particularly polypropylene (Ishikawa, abstract, para 0010, 0016-0017, 0036), reading on a spun-bonded nonwoven fabric composed of polyolefin fibers.  Ishikawa teaches the fibers of the fabric having a diameter of 1 to 50 micron, preferably 5 to 40 microns (Id., para 0014, 0051).  Ishikawa teaches the fiber comprising a fatty acid amide, such as ethylene-bis-erucamide or ethylene-bis-oleamide (Id., abstract, para 0043), reading on the fiber constituting the nonwoven fabric comprising a fatty acid amide compound having 23 or more and 50 or less carbon atoms (claim 5, 9).  Ishikawa teaches the content of the fatty acid amide compound with respect to the amount of the polyolefin resin being in the range of 0.05 to 1 wt% (Id., para 0044), reading on the addition amount of the fatty acid amide compound being 0.05% to 1 wt% by mass with respect to the polyolefin fibers (claim 6, 10).  Ishikawa teaches the polypropylene resin-based nonwoven fabric having good vapor permeability, waterproofness, softness and high mechanical strength in addition to spin easiness, a good use feeling based on hand and good touch feeling (Id., para 0010).  Ishikawa teaches the nonwoven being used in a sanitary material, such as diapers and sanitary napkins (Id., para 0001, 0023, 0091).
Ishikawa is silent wit regards the average pore diameter and the maximum pore diameter.
However, Hummelgaard teaches a high barrier polymer nonwoven, including a spunbond (Hummelgaard, abstract, para 0010, 0020, composed of polypropylene fibers (Id., para 0017, 0021), having an average fiber diameter from 6 to 22 microns (Id., para 0020).  Hummelgaard teaches the nonwoven barrier components having a pore size preferably less than 50 microns (maximum pore diameter) but at least 2 micron (Id., para 0025).  Hummelgaard teaches the pores having a mean flow pore size within the range of preferably 5 to 20 microns (Id.).  Hummelgaard teaches the nonwoven being a high barrier polymer nonwoven having low permeability towards low surface tension liquids and being used in hygiene applications, such as sanitary napkins and diaper (Id., abstract, para 0030).  Hummelgaard teaches a low pore size makes it more difficult for a liquid to penetrate the material and, as the additive blooms to the surface and is active with the surface, a high surface area of the fibers increases the effect of the melt additive (Id., para 0022).
It would have been obvious to one of ordinary skill in the art before the effective filing date to form the nonwoven of Ishikawa, wherein the nonwoven has a pore size less than 50 microns and a mean flow pore size between 5 to 20 microns as taught by Hummelgaard, motivated by the desire of forming nonwoven materials having conventionally known pore sizes that are predictable suitable for use in diapers and sanitary napkins and having higher barrier properties, which is related to pore size as taught by Hummelgaard.
While the reference does not specifically teach the claimed range of an average single fiber diameter of 6.5 to 11.9 microns (claim 2 and 14), the disclosed range of the prior art combination overlaps with the instant claimed range.  It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date to adjust, vary, and optimize the diameter, such as within the claimed range, motivated by the desire to successfully practice the invention of the prior art based on the totality of the teachings of the prior art.
Regarding the claimed water pressure resistance per unit basis weight being 7 mm H2O/ (g/m2) or more, although the prior art is silent with regards to this property, the claimed properties are deemed to flow naturally from the teachings of the prior art since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention.  The prior art combination teaches a nonwoven fabric of polyolefin fibers containing a fatty acid amide as claimed, having a pore size within the claimed range, and fiber diameter that overlaps with the claimed range.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  
Regarding claim 3, the prior art combination teaches the fabric having a static frictional coefficient of 0.1 to 0.4 (Ishikawa, para 0037).  The prior art combination teaches the nonwoven fabric being obtain by adding the specified amount of fatty acid amide to a polyolefin resin, dry-blending the mixture, melting the yield, spinning the melt into fiber and combining the fibers (Id., para 0047).  Regarding the claimed kinetic friction coefficient between the fibers, in general, a limitation is inherent if it is the “natural result flowing from” the explicit disclosure of the prior art. Schering Corp. v. Geneva Pharms., Inc., 339 F.3d 1373, 1379 (Fed. Cir. 2003).  Therefore, although the prior art does not disclose this property, the claimed properties are deemed to flow naturally from the teachings of the prior art since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention.  The prior art combination teaches the fibers of polypropylene having a fatty acid amide blend into the polypropylene that forms the fibers in an amount within the claimed range and having a structure as claimed and having a static coefficient of friction in a similar range.  The prior art combination teaches a static coefficient of friction within the claimed range.   Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  
Regarding claim 4 and 15, the prior art combination teaches the melt index of the polypropylene being in the range of 5 to 200 g/10 min (Id., para 0019).  While the reference does not specifically teach the claimed range of 155 to 850 g/10 min, the disclosed range of the prior art combination overlaps with the instant claimed range.  It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date to adjust, vary, and optimize the melt index, such as within the claimed range, motivated by the desire to successfully practice the invention of the prior art based on the totality of the teachings of the prior art. 
Regarding claims 13-15, the prior art combination teaches the nonwoven having a narrow pore size distribution (Hummelgaard, para 0025), thereby establishing a desirability for uniform pore size.  The prior art combination also teaches thinner fiber result in lower pore size of the nonwoven (Id., para 0022), thereby establishing that fiber diameter influences pore dimension.  Therefore, to achieve uniform pore size, it is desirable for the fiber dimensions to also be uniform.  It would have been obvious to one of ordinary skill in the art before the effective filing date to form the nonwoven of the prior art combination, wherein the fibers have low variation is diameter, such as achieving a CV within 0.1% to 7.0% as claimed, motivated by the desire of achieving a desirable narrow, and therefore uniform, pore size distribution, which is influenced by fiber dimensions as taught by Hummelgaard.  As the fiber are formed of polypropylene having a fatty acid amide blend into the polypropylene that forms the fibers in an amount within the claimed range, there is a reasonable expectation of success for achieving a CV within the claimed range given the motivation for uniformity.

Claims 7-8 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable Ishikawa in view of Hummelgaard, as applied to claims 1-6, 9-10, and 13-15 above, further in view of US Pub. No. 2017/0258651 to Hammons.
Regarding claims 7-8 and 11-12, the prior art combination teaches the fatty acid amide compound being fatty acid diamide compounds, such as N, N′-methylene-bis-lauramide, N, N′-methylene-bis myristamide, N, N′-methylene-bis palmitamide, N, N′-methylene-bis-behenamide, N, N′-methylene-bis-oleamide, N, N′-methylene-bis-erucamide, N, N′-ethylene-bis-oleamide, or N, N′-ethylene-bis-erucamide, or fatty acid monoamide, such as lauramide, myristamide, palmitamide, stearamide, behenamide, oleamide, erucamide (Ishikawa, para 0043).  
The prior art combination does not explicitly teach the fatty acid amide compound being ethylene bisstearic acid amide. 
However, Hammons teaches an absorbent article comprising a material web, including spunbond (Hammons, abstract, para 0006).  Hammons teaches the use of a softness/coefficient of friction reduction melt additive, such as a fatty acid amide, such as diamides, including ethylenebisstearamide (ethylene bisstearic acid amide) and ethylenebisoleamide (Id., para 0125-0128).  Hammons taches that fatty acid amide also provide hydrophobic benefit (Id., para 0132).  Therefore, Hammons establishes that ethylenebisstearamide and ethylenebisoleamide are equivalent fatty acid amide materials in the polyolefin resin based nonwoven fabric art as additive for imparting softness and waterproof (hydrophobic properties).  It would have been obvious to one of ordinary skill in the art before the effective filing date to form the nonwoven of the prior art combination, wherein the fatty acid amide is the ethylenebisstearamide of Hammons, motivated by the desire of using conventionally known fatty acid amide materials predictably suitable for use in polyolefin-based nonwoven for imparting softness and water barrier properties and an art recognized equivalent for ethylenebisoleamide.

Response to Arguments
Applicant's arguments filed September 8, 2021 have been fully considered but they are not persuasive. 
Applicant argues that the prior art combination does not teach the claimed pore diameter as Ishikawa does not disclose the pore diameter of the spun-bonded nonwoven fabric and Hummelgaard discloses the parameters for a layered fabric, relying upon the melt-blown fibers to achieve a lower pore size which differs from the claimed spunbonded fabric.  Examiner respectfully disagrees.  Ishikawa already establishes a spunbonded nonwoven fabric having a fiber diameter and containing a fatty acid amide compound in the claimed weight percentage subsequently claimed in a water barrier application. Hummelgaard is replied upon for teaching why one of ordinary skilled in the art would have been motivated for achieving the claimed pore dimensions.  The spunbond of Ishikawa would necessarily have an average pore diameter and a maximum pore diameter but is silent with regards to the specifics.  Hummelgaard shows that it is known in the nonwoven water barrier art to use pore dimensions within the claimed ranges.  Ishikawa already establishes a spunbond nonwoven having water barrier properties and a fiber diameter within the disclosed range and containing the fatty acid amide that appears to be disclosed in the instant application in order to achieve the combined pore diameter and water pressure resistance per basis weight.  As mentioned in the citation by Applicant, pore diameter and fiber diameter are related.  Ishikawa already establishes a spunbond fiber diameter within the specified range of Hummelgaard and the claimed range of the instant invention.  Therefore, there is a reasonable expectation of success of achieving a pore size also within the disclosed and claimed range.  Applicant has not provided evidence that one of ordinary skill in the art before the effective filing date would not be able to achieve the claimed pore dimension using the invention of Ishikawa.  Additionally, Hummelgaard explicitly teaches “[n]onwovens according to the present invention comprise at least one spunbound (S) or meltblown (M) polymer layer” (Hummelgaard, para 0023).  Therefore, a spunbound only fabric is also within the scope of the invention of Hummelgaard.  
Examiner maintains the rejection detailed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US Pub. No. 2003/0119410 to Bodaghi teaches the uniform pore size in backsheets for diaper being desirable but hard to achieve in films.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER ANN GILLETT whose telephone number is (571)270-0556.  The examiner can normally be reached on 7 AM- 5:30 PM EST M-H.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER A GILLETT/               Examiner, Art Unit 1789